Title: Abigail Adams to Abigail Adams Smith, 9 March 1800
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)


				
					My dear Mrs Smith—
					March 9th 1800 Philadelphia
				
				James got home safe though covered over with mud and dirt, horses and carriage up to their very ears. He got home about 4 oclock on friday. You were led into a sad mistake by Mr Bayard respecting the roads. I traveled them once in a similar state, and therefore have a greater dread of them. I told some members of Congress, that as they were not very usefully employed at present, in order to keep out of mischief they had better think of mending their ways, and I know not of any that called more for their attention than those which lie between this City and N. York. We had a full, rather than a crowded Drawing room on friday. Many inquiries were made after you. Several ladies said they should certainly have called upon you previous to your leaving Town if they had known of your going, amongst the number, were Mrs Read, Mrs Lee, and Mrs Lystone, and I should add Mrs Hamilton Harrison. on thursday Mr Bayard made a very excellent speech upon Livingstones resolutions, and on friday Mr Marshall a most masterly one, both of which I hope will be published. Yesterday Congress met to decide upon the resolutions. Nicolas spoke half an hour in support of the resolutions. Some federal members not expecting the vote to be taken until a late hour, were out amongst them Dana, Champlin, Huger, Brace, but the resolutions were negatived by 61. to 35. tomorrow I suppose we shall have the names in the papers which I will send you. It is said by those who heard Mr Marshall, that his speech was a full and decided eulogium upon the administration of the government, and the purity of its measures, that he also proved himself a great Lawyer in the Discussion. I am at a loss, to conjecture what the next

popular topic will be, the Bankrupt Bill I suppose will be used as one engine as soon as the Presidents approbation of it sanctions the Law, then the Taxation and Judiciary Bills will afford food for Faction Last night and this forenoon we have had the greatest fall of snow which has come this season, not much wind so that it is level, but I cannot say I am glad to see it. I shall be anxious until I learn that you got safe to the plains. How does Caroline bear her confinement for such it must be to her, having been accustomed to a wide range. You and I think much more than we say. It is the duty of every one to strive to be content, in whatever state they may be placed, and to be useful as far as their abilities extend, we see but a little way before us the curtain is draped between us and the future, “or who could suffer being here below”
				Love to the Col / Your truly affectionate / Mother.
				
					A. A
				
			